Citation Nr: 1640484	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1984 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran testified at a video conference hearing before the undersigned.  A transcript of this hearing has been added to the record.  At the hearing, the Veteran submitted additional evidence and was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  He subsequently submitted additional evidence.  38 U.S.C.A. § 7105(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  Specifically, he contends that he injured his low back in June 1988, while using a Hurst extrication tool to take a car apart during a period of ACDUTRA.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Service Personnel and Treatment Records

Initially, the Board finds that not all periods of ACDUTRA and inactive duty for training (INACDUTRA) have been verified.  Accordingly, the AOJ must obtain a complete copy of all of the Veteran's service personnel and service treatment records, which would verify the Veteran's periods of ACDUTRA and INACDTURA service, in particular whether the Veteran had such a period of service in June 1988, when he alleges the injury to his back occurred.  38 C.F.R. § 3.159(c)(2).  

The Veteran also contends that he was treated at a clinic located at the Chanute Air Base on the day of the initial injury in June 1988.  An attempt must also be made to obtain these clinical records.

B.  Additional Treatment Records 

Through his statements and testimony, the Veteran has referenced numerous treatment providers that he has seen for his low back disability.  He reported receiving treatment from his own private doctor, followed by a private neurosurgeon at the Mayo Clinic after his June 1988 injury.  Subsequently, he reported being seen by a private neurosurgeon in St. Louis, Missouri in 1994.  He has also reported having been treated at the Hope Rock Clinic.  

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances of this case, the AOJ must attempt, with the assistance of the Veteran, to obtain all of the post-service low back disability treatment records referenced by the Veteran.  

C.  Social Security Administration (SSA) Records

In August 2013, the Veteran submitted an August 2009 letter from the SSA indicating that he was entitled to receive monthly disability benefits.  Any records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the claim currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

D.  VA Examination

As noted above, the record is currently unclear regarding whether the Veteran injured his back during a period of active service.  However, if it is verified that he was on such a period of training in June 1988, when he alleges the injury occurred, then the Board finds that a VA examination should be obtained to determine the etiology of his current back disability.  Here, the Veteran has submitted private medical opinions that indicate there is a relationship between his current back disability and the injury he alleges occurred during a period of active service.  However, these opinions either do not contain a rationale to support the opinion provided or are stated in speculative terms.  Therefore, if verification of the Veteran's service reflects that he was on a period of active service in June 1988, then a medical opinion should be obtained.

Accordingly, the case is remanded for the following actions:

1.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

2.  Contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel file and service treatment records in order to identify his various periods of military service (ACDUTRA, INACDUTRA) from August 1985 to November 1990, in particular whether he had a period of INACDUTRA or ACDUTRA in June 1988.

An attempt should also be made to obtain any available treatment records relating to the Veteran from the medical clinic at the now decomissioned Chanute Air Base.

3.  Request that the Veteran identify or submit any additional pertinent evidence in support of his claim, including identifying and providing a release for each treatment provider he has seen for his low back disability since the initial injury, including treatment by his private doctor, at the Mayo Clinic, by a private neurosurgeon in St. Louis, Missouri, and at the Hope Rock Clinic.

Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the AOJ.  

4.  If any of the records requested in items 1 to 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  If, and only if, the development requested in item 2 reflects that the Veteran had a period of INACDUTRA or ACDUTRA in June 1988, then schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the evaluation.  Any required diagnostic testing should be performed.  

After a full evaluation, the examiner should provide all diagnoses of the low back, and provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that any back disability shown during the course of the claim is related to a back injury incurred when the Veteran was using a Hurst extrication tool to take a car apart during a period of active service in June 1988?

For purposes of this opinion, the examiner should accept as true the Veteran's history regarding the injury that occurred to his back during service along with his reports of having symptoms of back pain since that time.

A report of the examination should be prepared and associated with the appellant's VA claims folder. A complete rationale must be provided for all opinions rendered. If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




